IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MATTHEW JONES,           §
                          §               No. 375, 2017
     Plaintiff Below-     §
     Appellant,           §
                          §
     v.                   §               Court Below—Superior Court
                          §               of the State of Delaware
 DR. CATHERINE WRIGHT and §
 BAYHEALTH MEDICAL GROUP, §               C.A. No. K17C-07-025
                          §
     Defendants Below-    §
     Appellees.           §

                          Submitted: January 12, 2018
                           Decided: March 14, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                 ORDER

        This 14th day of March 2018, upon consideration of the appellant’s

opening brief and appendix and the record on appeal, it appears to the Court

that:

        (1)   The appellant, Matthew Jones, filed this appeal from two orders

of the Superior Court. The first order, dated August 14, 2017, required Jones

to file an affidavit containing the certifications identified in 10 Del. C. §

8803(e) before the Superior Court would act upon Jones’ motion to file his

complaint in forma pauperis. The second order, dated September 26, 2017,

denied his motion to proceed in forma pauperis and dismissed his complaint
as legally frivolous. Without reaching the question of Jones’ indigency, we

affirm the Superior Court’s dismissal of Jones’ complaint as legally frivolous.

       (2)     The record reflects that Jones filed a complaint on July 21, 2017,

alleging that Dr. Catherine Wright and her medical practice “amputated” his

nose in December 2015.1 Jones alleged that Wright’s actions violated many

different civil and criminal provisions of the United States Code and also

violated his federal constitutional rights. Jones’ complaint requested $2

billion in damages.

       (3)     The Superior Court summarily dismissed Jones’ complaint as

legally frivolous, finding that: (i) the federal constitutional provisions cited by

Jones do not support a cause of action against a non-governmental actor such

as Dr. Wright or her private medical practice; and (ii) the statutory provisions

cited by Jones do not provide for a private right of action entitling Jones to

relief.2

       (4)     Jones’ opening brief on appeal raises no discernible claim of

error by the Superior Court.            And, indeed, we find none.             Under the

circumstances, we conclude that the judgment below dismissing Jones’




1
  Jones supported this allegation by citing to a URL link containing photographs of himself.
The Superior Court reviewed the link and found that Jones’ “photographs reveal no visible
deformity.” Jones v. Wright, 2017 WL 4325599, *2 (Del. Super. Sept. 26, 2017).
2
  Id.


                                             2
complaint as legally frivolous should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its well-reasoned decision dated

September 26, 2017.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:



                                      /s/ Gary F. Traynor
                                      Justice




                                     3